NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 28 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANDRES RAMON FRANCISCO-                          No. 12-70298
SALVADOR,
                                                 Agency No. A095-722-153
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 3, 2014
                               Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and TUNHEIM, District
Judge.**

       Andres Ramon Francisco-Salvador petitions for review of the decision of the

Board of Immigration Appeals (“BIA”) dismissing his appeal from the

immigration judge’s decision finding Francisco-Salvador removable. The BIA

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.
rejected Francisco-Salvador’s argument that his due process rights were violated,

finding that Francisco-Salvador had not demonstrated error and could not

demonstrate any prejudice resulting from the alleged procedural errors in his

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

de novo “[w]hether an immigration proceeding violates an alien’s due process

rights,” Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009), and deny the

petition.

      Francisco-Salvador’s claim that his statutory right to counsel under 8 U.S.C.

§ 1229a(b)(4)(A) was violated in the removal proceedings fails because Francisco-

Salvador “knowingly and voluntarily” waived that right when he appeared at the

hearing without an attorney after the immigration judge had continued the

proceedings to allow him to obtain counsel. See Hernandez v. Mukasey, 524 F.3d
1014, 1020 (9th Cir. 2008).

      Francisco-Salvador’s other claims of procedural error also fail to establish

due process violations because he has not demonstrated prejudice. See Morales-

Izquierdo v. Gonzales, 486 F.3d 484, 495 (9th Cir. 2007) (en banc). Francisco-

Salvador’s arguments regarding the immigration judge’s failure to inform him of

the government’s burden of proof, sua sponte amendment of the notice to appear,

and failure to apprise him of all possible avenues for relief, indicate only that the


                                           2
proceedings would have been different, but do not present a plausible scenario in

which the outcome of those proceedings would have been different. See id. (“To

show prejudice, [the petitioner] must present ‘plausible scenarios in which the

outcome of the proceedings would have been different’ if a more elaborate process

were provided.” (quoting Walters v. Reno, 145 F.3d 1032, 1044 (9th Cir. 1998))).

      We also decline Francisco-Salvador’s request to remand to the BIA in light

of Matter of Avetisyan, 25 I&N Dec. 688 (BIA 2012). Because Francisco-Salvador

did not request administrative closure, Avetisyan is irrelevant to the outcome of his

removal proceedings or BIA appeal.

      PETITION DENIED.




                                          3